DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A (Fig. 1), claims 1-10 and 12 in the reply filed on March 16, 2021 is acknowledged.
Claims 11 and 13-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 16, 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 19, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because it contains 251 words (not including parenthetical reference characters) which exceeds the upper limit of 150 words.  Correction is required.  See MPEP § 608.01(b)(I)(C).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities:  
“the upper layer portion 3” should read “the lower layer portion 3” ([0011], lines 12-13);
“subsstrate” should read “substrate” ([0013], line 2); and
undefined acronym “CVD” ([0014], line 7).
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities: “TFT” (line 1) should read “thin-film transistor (TFT)” in accordance with paragraph [0001] of Applicant’s specification.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2018/0151647 A1, hereinafter “Lee”).
Regarding claim 1, Lee shows in Fig. 1 and related text a thin-film transistor (TFT) substrate comprising: 
a substrate 100 ([0025], line 3); 
a first semiconductor film 210 which is provided on the substrate and serves as a channel of a TFT 200 ([0027]-[0029]); 
a first electrically conductive member 260 provided in a layer higher than the first semiconductor film ([0038]-[0039]); 
an interlayer insulating film 120/130 which is provided in a layer higher than the first electrically conductive member and has a first through hole 130h ([0044]-[0049]); 
a second semiconductor film 410 provided in a layer higher than the interlayer insulating film ([0057]; note: indium zinc oxide (IZO) is an oxide semiconductor material having a band gap of about 3 eV); 
a second electrically conductive member 510 provided in a layer higher than the second semiconductor film ([0058], line 3); 

a third electrically conductive member 520/530 provided in a layer higher than the organic insulating film ([0061] and [0063]), 
the TFT substrate having a contact hole (a complex periphery of which is indicated with thick dashed lines in the Examiner’s annotated Fig. 1 of Lee below) which extends through the first through hole and the second through hole to the first electrically conductive member, 

    PNG
    media_image1.png
    1051
    1238
    media_image1.png
    Greyscale


the second electrically conductive member and the third electrically conductive member each being provided so as to overlap (along a vertical direction) with an entrance to the contact hole, 
the third electrically conductive member being in contact with the first electrically conductive member (electrical contact) ([0059], lines 2-5) and the second electrically conductive member (physical and electrical contact).
Regarding claim 9, Lee discloses a substance (e.g., indium zinc oxide (IZO)) of which the second semiconductor film is composed ([0057], lines 3-6) differs from a substance (e.g., polysilicon) of which the first semiconductor film is composed ([0028], lines 3-5).
Regarding claim 10, Lee shows the first electrically conductive member is provided in the same layer as conduction electrodes 250/260 of the TFT ([0027], lines 5-6; note: Lee’s first electrically conductive member is integrally formed with the drain electrode 260 and is an extended portion thereof, which is a structural configuration that is essentially the same as the first embodiment of Applicant’s disclosure (Fig. 1; Spec. [0010]) in which the first electrically conductive member is integrally formed with the source wiring M1 and is an extended portion thereof).
Regarding claim 12, Lee discloses the first semiconductor film is composed of polysilicon ([0028], lines 3-5), and the second semiconductor film is composed of an oxide semiconductor (e.g., indium zinc oxide (IZO)) ([0057], lines 3-6).
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Lee appears to be the closest prior art.  However, Lee fails to teach or suggest “the contact hole extends through a third through hole of the second semiconductor film” as recited in claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/PETER M ALBRECHT/Examiner, Art Unit 2811